NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KATHLEEN LYNNE RAY,                      No. 16-60088

             Debtor.                            BAP No. 15-1137
______________________________

KATHLEEN LYNNE RAY,                             MEMORANDUM*

                Appellant,

 v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

                Appellee.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Lafferty, Dore, and Kirscher, Bankruptcy Judges, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Kathleen Lynne Ray appeals pro se from the Bankruptcy Appellate Panel’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s order denying her motion to

extend the time to file an opposition to appellee’s motion for relief from the

automatic stay and her motion for reconsideration. We have jurisdiction under 28

U.S.C. § 158(d). We independently review the bankruptcy court’s decision

without deference to the BAP. Turtle Rock Meadows Homeowners Ass’n v.

Slyman (In re Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000). We affirm.

      The bankruptcy court did not abuse its discretion by denying Ray’s request

for a continuance to file her opposition to appellee’s motion for relief from the

automatic stay because Ray failed to show that she would suffer any harm as a

result of the denial. See United States v. 2.61 Acres of Land, More or Less,

Situated in Mariposa Cty., Cal., 791 F.2d 666, 670 (9th Cir. 1985) (setting forth

standard of review and factors utilized for reviewing denials of requested

continuances (citation and internal quotation marks omitted)).

      The bankruptcy court did not abuse its discretion by denying Ray’s motion

for reconsideration because Ray failed to comply with the local bankruptcy court

rules. See Bankr. D. Nev. R. 9014(a)(1) (explaining that all motions “shall be set

so that at least twenty-eight (28) days’ notice of the hearing of the motion is

given”).

      We reject as without merit Ray’s contention that the order on appeal must be

reversed due to the appearance of impropriety.


                                          2                                       16-60088
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ray’s motion to stay appellate proceedings (Docket Entry No. 23) is denied.

      AFFIRMED.




                                          3                                       16-60088